PER CURIAM.
Warren R. Folium appeals from the district court’s order denying his motion for a preliminary injunction and dismissing his complaint in which he sought to enjoin the Internal Revenue Service from proceeding on a tax levy pending completion of his administrative appeal from the imposition of a tax lien. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Follum v. United States, No. CA 5:02—CV-818-BO(3), 2003 WL 21152901 (E.D.N.C. Apr. 3, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.